02/08/2021



                                                                                   Case Number: DA 19-0396




            IN THE SUPREME COURT OF THE STATE OF MONTANA


  BILLIE LEE HENDERSON,                          CASE NO. DA 19-0396
                  Appellant / Defendant,
          -vs-
                                                 ORDER – GRANTING EXTENSION
  STATE OF MONTANA,
                 Appellee / Plaintiff.



      Upon Appellant / Defendant’s foregoing motion and good cause appearing
      therefor;
      IT IS HEREBY ORDERED;
      That Appellant / Defendant is granted an extension of time for the filing of
Appellant’s opening brief, from the current deadline of February 21, to the date of
July 15, 2021.


      DATED this _____ day of February, 2021.



                                       ____________________________




CC: Stevenson Law Office
    Montana Attorney General



                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             February 8 2021